 Fill in this information to identify your case:

 Debtor 1                 Keith Phillip Harenda
                         First Name                         Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                     Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number           19-20944
 (if known)
                                                                                                                                           Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                      4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.             11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      2014 Harley-Davidson Road Street                                                                                           Wis. Stat. § 815.18(3)(g)
      12,000 miles
                                                                     $15,000.00                                   $4,000.00
      Line from Schedule A/B: 3.1                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit

      King bed, dresser, arm chair,                                                                                              Wis. Stat. § 815.18(3)(d)
      nightstand, desk, safe, cocktail table,
                                                                          $750.00                                   $750.00
      dishes, pots and pans, assorted                                                        100% of fair market value, up to
      glassware.                                                                              any applicable statutory limit
      Line from Schedule A/B: 6.1

      2 televisions and 2 DVD players.                                                                                           Wis. Stat. § 815.18(3)(d)
      Line from Schedule A/B: 7.1
                                                                          $500.00                                   $500.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      Skis, ski boots, ski poles, scuba                                                                                          Wis. Stat. § 815.18(3)(d)
      BCD, scuba gear (fins, mask), wet
                                                                      $2,000.00                                   $2,000.00
      suit, weight set, golf cubs.                                                           100% of fair market value, up to
      Line from Schedule A/B: 9.1                                                             any applicable statutory limit

      2 shotguns, 2 rifles, 1 45-caliber                                                                                         Wis. Stat. § 815.18(3)(d)
      handgun, ammunition.
                                                                      $1,200.00                                   $1,200.00
      Line from Schedule A/B: 10.1                                                           100% of fair market value, up to
                                                                                              any applicable statutory limit



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                                      Case 19-20944-beh                    Doc 16            Filed 02/18/19              Page 1 of 3
 Debtor 1    Keith Phillip Harenda                                                                       Case number (if known)     19-20944
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     12 pairs of shoes, 15 suits, 6 coats, 3                                                                                      Wis. Stat. § 815.18(3)(d)
     jackets, 100 shirts, 30 pairs of pants,
                                                                       $2,000.00                                $2,000.00
     30 sweaters.                                                                         100% of fair market value, up to
     Line from Schedule A/B: 11.1                                                          any applicable statutory limit

     Men's watch.                                                                                                                 Wis. Stat. § 815.18(3)(d)
     Line from Schedule A/B: 12.1
                                                                       $8,000.00                                $5,550.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: BMO Harris                                                                                                         Wis. Stat. § 815.18(3)(k)
     Line from Schedule A/B: 17.1
                                                                       $1,577.43                                $1,577.43
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     KPH Construction Corporation                                      Unknown                                                   Wis. Stat. § 815.18(3)(b)
     100 % ownership
     Line from Schedule A/B: 19.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     KPH Environmental Corporation                                     Unknown                                                   Wis. Stat. § 815.18(3)(b)
     100 % ownership
     Line from Schedule A/B: 19.2                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     KPH Northland LLC                                                 Unknown                                                   Wis. Stat. § 815.18(3)(b)
     100 % ownership
     Line from Schedule A/B: 19.3                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     KH Properties                                                    $51,000.00                                                 Wis. Stat. § 815.18(3)(b)
     66 % ownership
     Line from Schedule A/B: 19.4                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     Triple H Holdings LLC                                             Unknown                                                   Wis. Stat. § 815.18(3)(b)
     100 % ownership
     Line from Schedule A/B: 19.5                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: American Funds                                                                                                          Wis. Stat. § 815.18(3)(j)
     Line from Schedule A/B: 21.1
                                                                       $1,178.00                                $1,178.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Phoenix Living Trust. Property of                                $55,240.00                                                 Wis. Stat. § 815.18(3)(f)(2)
     Trust includes Note from Debtor's
     brother of $55,240.00. Face Value of                                                 100% of fair market value, up to
     Note is listed.                                                                       any applicable statutory limit
     Line from Schedule A/B: 25.1

     Northwestern Mutual                                              $33,640.00                                                 Wis. Stat. § 815.18(3)(f)(2)
     Beneficiary: Keith Harenda
     Line from Schedule A/B: 31.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     Ohio National Financial Services                                $223,142.00                                                 Wis. Stat. § 815.18(3)(f)(2)
     Beneficiary: Phoenix Living Trust
     Line from Schedule A/B: 31.2                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                    Case 19-20944-beh                      Doc 16         Filed 02/18/19               Page 2 of 3
 Debtor 1    Keith Phillip Harenda                                                             Case number (if known)     19-20944
 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                       page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

                                    Case 19-20944-beh                  Doc 16      Filed 02/18/19           Page 3 of 3
